Citation Nr: 1547231	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cervical spondylosis prior to November 24, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled for October 2015, but the Veteran subsequently canceled her hearing request.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

A December 2009 rating decision increased the rating for the Veteran's service-connected cervical spondylosis to 20 percent from November 24, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the RO last considered the Veteran's claim in a January 2011 supplemental statement of the case.  Since that time, additional relevant evidence has been received.  This evidence includes March 2011 and December 2012 private treatment records, a January 2013 VA treatment record, and a July 2015 VA neck examination.  Such evidence has not been considered by the AOJ in conjunction with her appeal, nor has a supplemental statement of the case (SSOC) been issued.  Accordingly, remand for AOJ for consideration of the additional evidence and issuance of a supplemental statement of the case is warranted.  See 38 C.F.R. § 19.31 (2015).  

Relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her neck condition since January 2013.  After securing the necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development      or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

